In the

    United States Court of Appeals
                For the Seventh Circuit
No. 16-3402

UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,

                               v.


ABEL COVARRUBIAS,
                                            Defendant-Appellant.


        Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
    No. 1:15-cr-00081-TWP-DKL-1 — Tanya Walton Pratt, Judge.



  ARGUED JANUARY 24, 2017 — DECIDED FEBRUARY 3, 2017


   Before BAUER, EASTERBROOK, and KANNE, Circuit Judges.
   PER CURIAM. Abel Covarrubias was convicted by a jury of
possessing with intent to distribute 50 grams or more of
methamphetamine, and conspiring to commit this crime. On
appeal he challenges the denial of his motion to suppress
drugs found in a car being delivered to him from across the
country. We affirm the judgment because the district court
2                                                     No. 16-3402

correctly decided that Covarrubias lacked standing to contest
the admission of the drugs into evidence.
    A New Mexico State Police patrolman stopped a car hauler
on a New Mexico highway because a digit on the car hauler’s
license plate was unreadable. During the stop the officer
noticed that a Saturn Vue, secured on a trailer attached to the
car hauler’s truck, lacked a license plate and asked to see the
car’s paperwork. (The Saturn, which is the subject at the center
of this suit, was being delivered to Covarrubias.) The bill of
lading (the contract for this car’s shipment) showed that the car
was being shipped from an individual in California to someone
named Juan Pablo in Indianapolis; the document listed the
same phone number for both parties. The document also gave
the car hauler the authority to drive the vehicle “on and off the
[car hauler’s trailer], or to and from the [trailer] at the pickup
or delivery site.” Further, the officer saw a stack of air freshen-
ers in the car’s air conditioning vents and after checking the
car’s vehicle identification number, determined that the car
was not owned by the shipper or receiver.
    The officer became suspicious that this car might be
trafficking drugs and received permission from the car hauler,
who had a car key, to search the locked vehicle. The officer
found 46 pounds of methamphetamine in a hidden compart-
ment below the console between the driver’s and front passen-
ger’s seats. A conversation ensued, and the car hauler agreed
to participate in a controlled delivery of the car that agents of
the Department of Homeland Security and Indiana State Police
officers would supervise.
No. 16-3402                                                    3

    The car hauler delivered the car to the Indianapolis delivery
address on the bill of lading and unloaded the car from the
trailer. At this point, Covarrubias entered the picture. He
arrived at the shipping address, paid the car hauler for the
delivery, and drove the car away. Shortly thereafter, police
arrested him.
    Covarrubias declined an interpreter, waived his Miranda
rights in writing, and proceeded to make several admissions.
He acknowledged that he paid the car hauler for delivering the
car and represented himself as “Juan Pablo” to the car hauler.
And he admitted knowing that the car contained methamphet-
amine and that he was being paid $2,000 to pick up the car and
deliver it to an associate.
    The government charged Covarrubias with possessing with
intent to distribute 50 grams or more of methamphetamine and
conspiring to commit this crime. See 21 U.S.C. §§ 841(a)(1), 846.
Covarrubias moved to suppress the drugs, contending that the
search violated his reasonable expectation of privacy in the car.
He argued that the terms of the bill of lading deprived the car
hauler of authority to consent to the officer’s search and
therefore the drugs found during the search should not be
admitted into evidence. The district court conducted an
evidentiary hearing and then denied Covarrubias’s motion to
suppress. The court concluded that he lacked standing to argue
that this evidence should be suppressed because he did not
have either a subjective or objective expectation of privacy in
the vehicle. He had “no apparent ownership or possessory
right in the vehicle, as either the shipper or receiver” and “no
expectation of privacy in the Saturn Vue after it was turned
over to the shipping company,” which had a key to the car and
4                                                    No. 16-3402

permission to drive the car on and off the trailer. In concluding
that Covarrubias had no expectation of privacy in the car,
Judge Pratt relied on this court’s holding in United States v.
Crowder, 588 F.3d 929 (7th Cir. 2009)—a case involving “nearly
identical” facts, according to the judge—that parties have no
reasonable expectation of privacy for a car given to a shipping
company. Crowder, 588 F.3d at 934–35. Even if Covarrubias had
standing to object to the search, the court went on to say, it was
reasonable for the officer to believe that the car hauler had
apparent authority to consent to a search because he had keys
to the vehicle and authorization (as reflected in the bill of
lading) to drive the car on and off the trailer.
   A jury found Covarrubias guilty of the two charges, and he
was sentenced to 225 months’ imprisonment and five years’
supervised release.
    On appeal Covarrubias challenges the district court’s
standing analysis and maintains that he had a legitimate
expectation of privacy in the car. He contends that the drugs’
concealment below the car’s center console gave him a subjec-
tive expectation of privacy. And he asserts that the bill of
lading’s restriction on the car hauler’s authority, limited to
taking the car on and off the trailer, gave him an objective
expectation of privacy. He tries to distinguish his case from
Crowder, which, he says, presents materially different facts. In
Crowder, unlike his case, he asserts, the doors on the car being
shipped were unlocked and the bill of lading did not limit the
car hauler’s authority to taking the car on and off the trailer.
   The district court properly concluded that Covarrubias did
not have a legitimate expectation of privacy in the car because
No. 16-3402                                                        5

he did not own the car, had never been inside it, and did not
control the car’s contents. See Rakas v. Illinois, 439 U.S. 128, 134,
143 & n.12 (1978). Moreover, this case, as the district court
observed, mirrors Crowder in legally relevant ways: the car
hauler received keys to a car being shipped cross-country and
permission to drive the car on and off the trailer. Crowder,
588 F.3d at 934–35. Even though the car’s doors were locked,
Covarrubias lacked a reasonable expectation of privacy
because the car hauler controlled and had access to the car.
Further, Covarrubias is incorrect that different terms in the bill
of lading distinguish Crowder. In both cases the car haulers’
control over the cars, stemming from the bills of lading,
empowered them “to act in direct contravention” of the
defendants’ “privacy interests.” Id. at 935 (internal quotation
marks and citation omitted).
    Covarrubias also asserts that he did not knowingly waive
his Miranda rights because he did not understand the contents
of the Miranda waiver document, which was written in English.
Based on this contention, he urges the suppression of his
statements to law enforcement that he acted as a middleman
for the drugs and that he had identified himself as Juan Pablo.
The district court found that these statements supported
the conclusion that he did not have standing because they
showed that he lacked an ownership interest in the car.
   Covarrubias’s argument is irrelevant because he did not
have any expectation of privacy in the car once the car hauler
received it. See Crowder, 588 F.3d at 934. In any event his post-
Miranda statements to law enforcement are admissible because
substantial evidence demonstrates that he understands and
speaks English: five law enforcement officers and a paramedic
6                                                 No. 16-3402

testified that he understands and speaks English, he declined
an interpreter when he was arrested, and he sent text messages
from his cell phone in English.
    The judgment of the district court is AFFIRMED.